DETAILED ACTION
This office action is responsive to Amendment filed on 4/6/2022 and Examiner’s Amendment entered on April 23, 2022, in this application Feigen et al., U.S. Patent Application No. 16/027,748 (Filed July 5, 2018) claiming priority to U.S. Provisional Patent Application No. 62/564,753 (Filed 9/28/2017) (“Feigen”).  Claims 1 – 15, 17 – 19, 21, and 22 were pending.  Claims 1, 8, and 15 are amended.  Claims 1 – 15, 17 – 19, 21, and 22 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Double Patenting
	In light of terminal disclaimer approved on 4/6/2022 the rejections made under the doctrine of Double Patenting are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Applicant’s representative Mr. Karl Kenna, Registration No. 54,445 on April 14, 2022, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims
1. 	(Currently Amended) A system for providing managed server independence for deployment of software applications and libraries, comprising:
 	a computer that includes one or more processors and memory, and provides a cloud computing, application server, or other environment that supports the use of a plurality of managed servers, to which at least one or more software applications or libraries are deployable;
 	wherein each managed server of the plurality of managed servers is associated with a domain configuration file that specifies the software applications and libraries that are deployed to that managed server;
 	wherein a deployment configuration overrides data provides information for the at least one or more software applications or libraries deployable as multiple versions to the managed servers, including, for a software application or library deployable as multiple versions, an indication of:
 	a particular version of the software application or library, 
 	a source path for the particular version of the software application or library, and
 	
 	wherein each managed server of the plurality of managed servers independently polls a file system providing the deployment configuration overrides data for changes to deployed software applications or libraries as indicated by the domain configuration file at the managed server and a reference to the deployed software applications or libraries in the deployment configuration overrides data, to update the deployed software applications or libraries at the managed server, and, responsive to such changes, uses the information provided by the deployment configuration overrides data to: 
access the source path indicated therein to retrieve an updated particular version of the software application or library, and 
deploy the updated particular version of the software application or library to the managed server, from the source path indicated for that particular version, [[or]]
wherein a deployed version of the software application is associated with a retire timeout value, deployed version of the software application is retired upon completion of the timeout period. 

2. 	(Previously Presented) The system of claim 1, wherein a deployment configuration tool receives an input which specifies a deployment configuration for the particular version of the software application or library, and generates as an output the one or more deployment configuration overrides data.

3. 	(Previously Presented) The system of claim 1, wherein each of the software applications or libraries to be deployed to the managed servers are provided as a multi-version format application or library.

4. 	(Previously Presented) The system of claim 1, wherein each managed server accesses a file system that is one of associated with a particular managed server, or associated and shared between two or more managed servers, and which provides access to the deployment configuration overrides data.

5. 	(Previously Presented) The system of claim 1, wherein independent polling and use of the deployment configuration overrides data by the plurality of managed servers provides eventual consistency of deployed application and library versions within the plurality of managed servers.

6. 	(Previously Presented) The system of claim 1, wherein each managed server accesses a shared file system and a stored configuration file which specifies the one or more deployment configuration overrides data.

7. 	(Previously Presented) The system of claim 1, wherein the system includes a cluster of managed servers that provide the software applications or libraries.

8. 	(Currently Amended) A method for providing managed server independence for deployment of software applications and libraries, comprising:
 	providing, at a computer, an environment that supports the use of a plurality of managed servers, to which at least one or more software applications or libraries are deployable;
 	wherein each managed server of the plurality of managed servers is associated with a domain configuration file that specifies the software applications and libraries that are deployed to that managed server;
 	 accessing a deployment configuration overrides data that provides information for the at least one or more software applications or libraries deployable as multiple versions to the managed servers, including, for a software application or library deployable as multiple versions, an indication of:
 	a particular version of the software application or library, 
 	a source path for the particular version of the software application or library, and
 	
at each managed server of the plurality of managed servers, independently polling a file system providing the deployment configuration overrides data for changes to deployed software applications or libraries as indicated by the domain configuration file at the managed server and a reference to the deployed software applications or libraries in the deployment configuration overrides data, to update the deployed software applications or libraries at the managed server, and, responsive to such changes, using the information provided by the deployment configuration overrides data to: 
access the source path indicated therein to retrieve an updated particular version of the software application or library, and 
deploy the updated particular version of the software application or library to the managed server, from the source path indicated for that particular version, [[or]]
wherein a deployed version of the software application is associated with a retire timeout value, the deployed version of the software application is retired upon completion of the timeout period. 

9. 	(Previously Presented) The method of claim 8, wherein a deployment configuration tool receives an input which specifies a deployment configuration for the particular version of the software application or library, and generates as an output the one or more deployment configuration overrides data.

10. 	(Previously Presented) The method of claim 8, wherein each of the software applications or libraries to be deployed to the managed servers are provided as a multi-version format application or library.

11. 	(Previously Presented) The method of claim 8, wherein each managed server accesses a file system that is one of associated with a particular managed server, or associated and shared between two or more managed servers, and which provides access to the deployment configuration overrides data.

12. 	(Previously Presented) The method of claim 8, wherein independent polling and use of the deployment configuration overrides data by the plurality of managed servers provides eventual consistency of deployed application and library versions within the plurality of managed servers.

13. 	(Previously Presented) The method of claim 8, wherein each managed server accesses a shared file system and a stored configuration file which specifies the one or more deployment configuration overrides data.

14. 	(Previously Presented) The method of claim 8, wherein the method is performed within a cluster of managed servers that provide the software applications or libraries.

15. 	(Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method comprising:
 	providing an environment that supports the use of a plurality of managed servers, to which at least one or more software applications or libraries are deployable;
	wherein each managed server of the plurality of managed servers is associated with a domain configuration file that specifies the software applications and libraries that are deployed to that managed server;
 	accessing a deployment configuration overrides data that provides information for the at least one or more software applications or libraries deployable as multiple versions to the managed servers, including, for a software application or library deployable as multiple versions, an indication of:
 	a particular version of the software application or library, 
 	a source path for the particular version of the software application or library, and
 	
at each managed server of the plurality of managed servers, independently polling a file system providing the deployment configuration overrides data for changes to deployed software applications or libraries as indicated by the domain configuration file at the managed server and a reference to the deployed software applications or libraries in the deployment configuration overrides data, to update the deployed software applications or libraries at the managed server, and, responsive to such changes, using the information provided by the deployment configuration overrides data to: 
access the source path indicated therein to retrieve an updated particular version of the software application or library, and 
deploy the updated particular version of the software application or library to the managed server, from the source path indicated for that particular version, [[or]] and
wherein a deployed version of the software application is associated with a retire timeout value, the deployed version of the software application is retired upon completion of the timeout period. 

16. 	(Canceled).

17. 	(Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein each of the software applications or libraries to be deployed to the managed servers are provided as a multi-version format application or library.

18. 	(Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein each managed server accesses a file system that is one of associated with a particular managed server, or associated and shared between two or more managed servers, and which provides access to the deployment configuration overrides data.

19. 	(Previously Presented) The non-transitory computer readable storage medium of claim 15, wherein independent polling and use of the deployment configuration overrides data by the plurality of managed servers provides eventual consistency of deployed application and library versions within the plurality of managed servers.

20. 	(Canceled).

21. 	(Previously Presented) The system of claim 1, wherein each software application or library specified in the domain configuration file for a particular managed server is associated with a domain runtime tree, 
 	wherein the domain runtime tree includes additional entries for each of the multiple versions of the software applications or libraries, including for each particular version a source path for that particular version.

22. 	(Previously Presented) The system of claim 1, wherein for a particular application deployment the configuration overrides data includes a retire timeout value indicative of a timeout period after which a previous deployment of the application will be retired; and
 	wherein each managed server of the plurality of managed servers operates independently, as determined by the retire timeout value, to direct retirement of older versions of the particular application at that managed server.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										April 23, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199